                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                                        )
        VS.                             )   CASE NO. 17 CR 822
                                        )
                                        )   Hon. Edmund E. Chang
JOSE ACOSTA                             )



          DEFENDANT JOSE ACOSTA’S MOTION TO QUASH ARREST

        NOW COMES, defendant JOSE ACOSTA, by and through his attorney,

Quinn A. Michaelis, and respectfully requests this Honorable Court quash his

arrest and suppress all evidence obtained as a result of his illegal arrest. In support

of this motion, JOSE ACOSTA states as follows:

   I.         Factual Background

   On November 15, 2017, Chicago Police Department began surveilling 1923 S.

Peoria, an apartment believed to be used by the Ambrose street gang. At

approximately 2:30 in the afternoon, the surveillance team observed a Kia Sedona,

driven by Jose Flores, park near the apartment the team was surveilling.

According to the police report, the officers observed JOSE ACOSTA, dressed in

khaki pants and a royal blue shirt, exit the building. According to the report,

Officer Gallas observed JOSE ACOSTA carrying a rifle wrapped in a black

garment. Officer Gallas told the rest of the team that he could clearly observe a

rifle barrel protruding from this black garment. According to the report, Officer




                                            1
Gallas then observed Jose Flores open the rear of his vehicle, at which point Officer

Gallas claims to have observed JOSE ACOSTA place “the rifle” into the back of the

vehicle. According to the report, Jose Flores and JOSE ACOSTA then walked into a

gangway where another officer, Officer Brandon, observed the defendants engage in

conversation. According to Officer Brandon, Jose Flores then handed JOSE

ACOSTA a large bundle of paper USC. According to the report, Jose Flores then

left the gangway, walked back to his car and drove away. JOSE ACOSTA, and an

unknown man, then walked back to the entrance of 1923 S. Peoria and reentered

the building.

   At approximately 5:00 pm that evening, Officer Gallas observed JOSE ACOSTA

leave 1923 S. Peoria. Officers Brandon and Dolan conducted a stop on JOSE

ACOSTA, and identified JOSE ACOSTA as the person who “carried the rifles” to

Jose Flores’ vehicle and received money from Flores in the gangway.

   A security video of the incident revealed that JOSE ACOSTA and Jose Flores did

not enter a gangway after the men were observed near Jose Flores’ car. Nor is it

clear from the video whether something was protruding from the black bundle

carried by JOSE ACOSTA when he existed 1923 S. Peoria.

   II.    Argument

   Warrantless arrests, like warrantless searches, must be supported by probable

cause. An officer without an arrest warrant must have probable cause to believe

that a suspect has committed a crime. United States v. Sawyer, 224 F. 3d 675, 678

(7th Cir. 2000). “Probable cause” exists to make a warrantless arrest when facts




                                          2
and circumstances within an officer’s knowledge are sufficient for a reasonably

prudent person to believe that a suspect has committed a crime. United States v.

Cortez, 449 U.S. 411, 418 (1981). To determine whether an officer had probable

cause to arrest an individual, a court will examine the events leading up to the

arrest, and then decide whether these historical facts, viewed from the standpoint of

an objectively reasonable police officer, amount to probable cause. Ornelas v.

United States, 517 U.S. 690, 696 (1996).

   The threshold for probable cause to arrest is based upon factual and practical

consideration of everyday life that could lead a reasonable person to believe that

there is a probability that an illegal act has occurred or is about to occur. United

States v. Strickland, 144 F.3d 412, 416 (6th Cir. 1998). Officers are not required to

rule out every possible explanation other than a suspect’s illegal conduct before

making an arrest, but an arresting officer must be able to articulate concrete facts

from which the totality of the circumstances indicated that an arrest is warranted.

Illinois v. Gates, 462 U.S. 213 (1983). However, “mere proximity to suspected

criminal activity does not, without more, generate probable cause.” United States v.

Richards, 719 F.3d 746, 757 (7th Cir. 2013). “In order to find probable cause based

on association with persons engaging in criminal activity, some additional

circumstances from which it is reasonable to infer participation in a criminal

enterprise must be shown.” United States v. Burnell, 963 F.2d 976, 986 (7th Cir.

1992). Thus, the Court has found that no probable cause existed where a defendant

was arrested “principally because he carried a bag down a gangway previously used




                                           3
in a suspicious transaction and furtive looking around.” United States v. Ingrao,

897 F.2d 860, 866 (7th Cir. 1990).

      Here, the most glaring fact that could have suggested illegal conduct was the

purported passing of a large bundle of money from Jose Flores to JOSE ACOSTA.

However, that particular fact is unsupported by the video evidence disclosed to the

defense. In the videos of the transaction, a camera is located directly over the

gangway the defendants allegedly walked down to conduct this cash transfer. None

of the videos show the defendants walking down this gangway, in fact the video

clearly shows JOSE ACOSTA walking right passed the gangway without stopping.

This discrepancy between what the video shows and the narrative of the police

report clearly calls into question the veracity of the officers’ observations, down to

the only other observation that could possibly provide probable cause: the

observation of what Officer Gallas believed was a riffle barrel protruding from the

black bundle carried by JOSE ACOSTA. Simply walking down the street with a

bundle is not sufficient to support probable cause in this case.




                                           4
   III.      Conclusion

   In light of the above, Defendant JOSE ACOSTA respectfully requests this

Honorable Court conduct an evidentiary hearing, and, at the conclusion of that

hearing, enter an Order quashing JOSE ACOSTA’s arrest and suppressing all

evidence gained as a result of that illegal arrest.



Respectfully submitted,

/s/Quinn A. Michaelis
Quinn A. Michaelis

Attorney for JOSE ACOSTA
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920


                               CERTIFICATE OF SERVICE

          I hereby certify that on September 13, 2019, I electronically filed the above

             DEFENDANT JOSE ACOSTA’S MOTION TO QUASH ARREST


with the Clerk of Court using the CM/ECF system to all listed parties in the case.

          Respectfully Submitted on September 13, 2019.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney for Jose Acosta
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920



                                              5
